JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 6, 2014, be affirmed. The district court properly dismissed appellant’s, complaint for lack of jurisdiction. The complaint appeared to challenge a Fourth Circuit decision denying appellant’s petition for a writ of mandamus. In addition, to the extent appellant seeks “an order from the court enjoining the defendant to return any monies taken from his institutional inmate trust fund account” for cases filed in this circuit, that request is denied for the same reason this court has denied appellant’s previous requests for such an order. See In re Wattleton, No. 13-5216 (D.C.Cir. Sept. 27, 2013); In re Wattleton, No. 13-5075 (D.C.Cir. Jun. 19, 2013). Appellant failed to challenge the previously assessed filing fees in the cases in which the fees were assessed, and he cannot seek relief in this case.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.